DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 6/01/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 14 and 21 are acknowledged.
Claims 1-26 are currently pending and have been examined under the effective filing date of 11/26/2018.

Response to Arguments
Applicant's arguments filed 6/01/2021 have been fully considered but they are not persuasive. 
¶¶0006, 0045 and Figure 33 of Gilder teach a normalizing of different data formats from different sources into a common format, thereby reading on the amended claims.  
Regarding pages 12 and 13 of Applicant’s remarks, the added limitation of normalizing data formats does not change the analysis under 35 U.S.C. 101, as the added limitation is directed to the abstract idea of mental processes.  A person would be able to practically perform this step of formatting data in the mind in order to combine the data.  Regarding the Example 42 of the PEG, it states the 
Regarding page 15, Gilder discloses the limitation the first local data including a first owner entity identifier
Regarding page 16, Examiner advises that both Ika and Gilder are directed to data processing, storage and retrieval systems and are analogous in that they compile records from multiple sources and transform the data for the purposes of viewing it.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 14 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention is a statutory system and method, Step 2A Prong 1: the claims recite obtaining local data, generating combined data, identifying remote target system, selecting at least a first portion of the combined data, normalizing the first local data in the first data format and the second local data in the second data format to a common data format, generating target-formatted data and providing the target-formatted data to the first remote target system, which are directed to the abstract idea of mental processes and certain methods of organizing human activity, including managing personal behavior and interaction between 
Step 2A Prong 2: The judicial exception in Claims 1 and 14 is not integrated into a practical application because the claims as a whole, looking at the elements of POS systems, processors, memory, WAN and LAN networks and server systems, filtering variables, generating reports, removing duplicate data, and removing device identifiers individually and in combination, merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05.)  Further, removing identifiers from the data is insignificant extra‐solution activity to the judicial exception. See MPEP 2106.05(g).
Step 2B: Claims 1 and 14 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception because the elements listed above merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05.)  Further, removing identifiers from the data is insignificant extra‐solution activity to the judicial exception. See MPEP 2106.05(g).
Claims 2-13 and 15-26 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention is a statutory system and method, Step 2A Prong 1: the claims recite obtaining local data, generating combined data, identifying remote target system, selecting at least a first portion of the combined data, generating target-formatted data and providing the target-formatted data to the first remote target system, which are directed to the abstract idea of mental processes and certain methods of organizing human activity, including managing personal behavior and interaction between people (following rules and instructions to generate and provide target formatted data,) without significantly more.  
Step 2A Prong 2: The judicial exception in Claims 2-13 and 15-26 is not integrated into a practical application because the claims as a whole, looking at the elements of POS systems, processors, memory, WAN and LAN networks and server systems, filtering variables, generating reports, removing duplicate data, and removing device identifiers individually and in combination, merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05.) Further, removing identifiers from the data is insignificant extra‐solution activity to the judicial exception. See MPEP 2106.05(g).
Step 2B: Claims 2-13 and 15-26 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception because the elements listed above merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05.)  Further, removing identifiers from the data is insignificant extra‐solution activity to the judicial exception. See MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al. (Pub. No. US 2014/0040182 A1) in view of Ika et al. (Pub. No. US 2018/0322946 A1.)
Regarding Claim 1, Gilder discloses a central server system (Gilder ¶0045; central servers communicating with a plurality of remote data collection agents) comprising: 
one or more processors (Gilder ¶0065; processor;) and 
(Gilder ¶0065; memory) storing instructions that, when executed by the one or more processors, cause the central server system to perform: 
obtaining first local data from a first client system connected to the central server system via a network (Gilder ¶0065; remote data collection system includes a network interface,) at least a first part of the first local data generated by a first point of sale system at a first convenience store (Gilder ¶0055 discloses store types. The fact a POS system is at a convenience store is not a patentably distinct feature.  Further, it would have been obvious to one of ordinary skill in the art to implement a POS system in convenience stores.) and connected to the first client system via a first network, the at least a first part of the first point of sale system being associated with a first owner entity, the first local data being obtained from the first point of sale system by the first client system via the first network, and the first point of sale system configured to generate the at least a first part of the first local data according to a first data format, (Gilder ¶0045; across database vendors and across business models or businesses, as well as business infrastructure (various computing platforms, appliances, mobile devices and POS devices and the like) and business processes while still providing the ability to automatically collect data from multiple remote business sites) the first local data including a first owner entity identifier (Gilder ¶0097; remote site identifier (e.g. ClientID);)
(Gilder ¶0055 discloses store types. The fact a POS system is at a convenience store is not a patentably distinct feature.  Further, it would have been obvious to one of ordinary skill in the art to implement a POS system in convenience stores.) and connected to the second client system via a second network, the second point of sale system being associated with a second owner entity different than the first owner entity, the at least a second part of the second local data being obtained from the second point of sale system by the second client system via the second network, and the second point of sale system configured to generate the at least a second part of the second local data according to a second data format, (Gilder ¶0043; data collection from a variety of remote LOB applications and database formats) the second local data including a second owner entity identifier (Gilder ¶0097; remote site identifier (e.g. ClientID);) 
normalizing the first local data in the first data format and the second local data in the second data format to a common data format; (Gilder ¶0006; data provided must be processed from the internal format used by the desired LOB, POS or financial and or accounting systems and transformed into a standardized or normalized form which may be required by the SMB BI system to make an "apples to apples" type comparison across various members; Figure 33) 
generating combined data in the common data format from the first local data and the second local data (Gilder ¶0115; data filtering function; Gilder ¶0052; collect, consolidate and transform or standardize data from multiple systems, typically by hand or manually, to generate similar types of statistics; ¶0045; The present invention includes one or more central servers communicating with a plurality of remote data collection agents. The remote data collection agent is designed to overcome existing requirements or limitations as it is able to automatically attach to and collect remote data from a wide range of businesses, as well as multiple LOB applications while connecting to multiple databases vendors and formats over a manageable, configurable transport mechanism included in the present invention. Finally the remote data collection and processing system enables the central BI system to federate and consolidate data and generate standardized data sets from complex data including financial and accounting data.) 
identifying a first remote target system (Gilder ¶0129; targeted remote clients;) the first remote target system being associated with one of a product manufacturer or a product distributer; (Gilder ¶0181; distributors, bottlers)
(Gilder ¶0112; selects data from the local source database;) (Gilder ¶0045; automatically attach to and collect remote data from a wide range of businesses, as well as multiple LOB applications while connecting to multiple databases vendors and formats over a manageable, configurable transport mechanism)
generating target-formatted data from the selected at least a first portion of the combined data based on a first interface associated with the first remote target system, the target-formatted data having a third data format associated with the first remote target system, the target-formatted data appearing to be associated with a single owner entity (Gilder ¶0045; consolidate data and generate standardized data sets from complex data;) and 
providing the target-formatted data to the first remote target system.
Further, Gilder discloses a wide-area network (WAN) or a local-area network (LAN). (Gilder ¶0076; FIG. 2 is a diagram of a remote data collection system 200 that includes a single remote client or agent 202 according to an exemplary embodiment of the present invention. The remote data collection system 200 includes two sites, a remote site 204 and a Data Center (DC) 206, interconnected over a network, such as the Internet 110.)
Gilder does not disclose removing the first owner entity identifier and the second owner entity identifier from the at least a first portion of the combined data.
Ika discloses removing the first owner entity identifier and the second owner entity identifier from the at least a first portion of the combined data. (Ika ¶0040; HAIDGDS selectively masks the healthcare actionable intelligence data in the healthcare actionable intelligence report to protect identity of the identified patient. The HAIDGDS encrypts, masks, or deletes some portions of the healthcare actionable intelligence data from view to protect and safeguard the identity of the identified patient)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Gilder with the known technique of identifier anonymizations in Ika because applying the known technique would have yielded predictable results and resulted in an improved system by allowing user privacy in transaction logging.

Regarding Claim 2, Gilder as modified by Ika discloses the central server system of claim 1, wherein the first client system obtains the at least a first part of the first local data using one or more application programming interfaces (APIs) (Gilder ¶0059; copy and replicate identical databases to a central location via their built-in techniques or Application Programming Interfaces (API).)

Regarding Claim 3, Gilder as modified by Ika discloses the central server system of claim 1, wherein the second client system obtains the at least a second part of the second local data using a file system associated with the second point of sale system (Gilder ¶0045; multiple databases vendors and formats.)

Regarding Claim 4, Gilder as modified by Ika discloses the central server system of claim 1, wherein the first point of sale system and the second point of sale system are not capable of WAN connections (Gilder ¶0136; wired or wireless connections.)

Regarding Claim 5, Gilder as modified by Ika discloses the central server system of claim 1, further comprising removing duplicate data entries (Gilder ¶0115; de-duplication process can be performed on either the server 304 or the client 302) from the at least a first part of the first local data caused by a periodic pull (Gilder ¶0051; connect LOB systems with each other on a periodic and managed basis) used by the first client system to obtain the at least a first part of the first local data from the first point of sale system.

Regarding Claim 6, Gilder as modified by Ika discloses the central server system of claim 3, wherein the second client system obtains the at least a second part of the second local data in response to detecting a create event associated with the file system (Gilder ¶0088; receive a definition message response from the server 216 before proceeding to obtain their current rules.)

Claims 7-9 are rejected on the same basis as claim 1 because they claim the same processes with only using a 3rd and 4th machine.

Regarding Claim 10, Gilder as modified by Ika discloses the central server system of claim 4, wherein the first LAN comprises a first direct cable connection between the first point of sale system and the first client system, or the second LAN comprises a second direct cable connection between the second point of sale system and the second client system (Gilder ¶0152; Transmission media includes coaxial cables, copper wire and fiber optics.)

Regarding Claim 11, Gilder as modified by Ika discloses the central server system of claim 1, wherein the at least a first part of the first local data is obtained in response to a periodic pull request (Gilder ¶0051; connect LOB systems with each other on a periodic and managed basis) during a persistent authenticated session between the first client system and the first point of sale system (Gilder ¶0094; JMS handles the automatic creation of the endpoints on the server side and stores messages bound for it in a persistent and durable manner.)

Regarding Claim 12, Gilder as modified by Ika discloses the central server system of claim 1, wherein the first remote target system is identified in response to a request for a report associated with the first remote target system (Gilder ¶0058; attach to each requested data source, define a set of connection and extraction logic for the requested type and set of data, extract the data from the remote operational system without interference or impact on the existing operational system, perform one or more optional data normalization steps and then safely and securely send the requested data sets to the central BI system where additional processing and reporting may take place.)

Regarding Claim 13, Gilder as modified by Ika discloses the central server system of claim 12, wherein the request identifies one or more variables, and the at (Gilder ¶0115; data filtering function.)

Claims 14-26 are rejected on the same basis as claims 1-13, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Gilder with the known technique of identifier anonymizations in Ika because applying the known technique would have yielded predictable results and resulted in an improved system by allowing user privacy in transaction logging.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624